ACCEPTED
                                                                                      03-14-00095-CR
                                                                                             4354030
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  3/3/2015 3:03:08 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-14-00095-CR

CHARLES VILLAREAL                            §         IN THE THIRD
                                                                FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
VS.                                          §         DISTRICT
                                                           3/3/2015COURT
                                                                    3:03:08 PMOF
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                           §         APPEALS OF  Clerk
                                                                       TEXAS


  SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:



                                        I.
      Appellant was convicted of aggravated sexual assault of a child on January

15, 2014. Appellant’s brief was originally due on June 16, 2014; after filing five

motions for extension, Appellant filed his brief with the Court on December 3,

2014. The State’s First Motion to Extend was granted and the State’s brief is

currently due on March 3, 2015.



                                       II.

      Ms. Chari Kelly is handling this appeal for the State. From February 2nd to

February 10th, Ms. Kelly sat first chair in Cause Number CR2014-090, a case


                                        1
involving charges of Attempted Capital Murder, Aggravated Kidnapping,

Aggravated Sexual Assault, Aggravated Robbery, and Tampering with Physical

Evidence. Immediately after that trial, Ms. Kelly sat with another attorney in Cause

Numbers CR2013-071 and -072, involving multiple charges of Continuous Sexual

Abuse and Indecency with a Child. Following that case, Ms. Kelly handled

CR2011-399 before the district court, a case involving an insanity defense to

charges of Attempted Murder, Aggravated Assault with a Deadly Weapon, Deadly

Conduct, Tampering with Physical Evidence and Criminal Mischief. From

February 23rd to February 27th, Ms. Kelly sat first chair in Cause Number CR2014-

093, involving charges of Attempted Capital Murder, Aggravated Kidnapping,

Aggravated Sexual Assault, Aggravated Robbery and Tampering with Physical

Evidence. Finally, in addition to her other responsibilities, Ms. Kelly is attempting

to complete the State’s brief in Appellate Cause Number 03-14-000669-CR by

March 9, 2015. Ms. Kelly has not yet had an opportunity to complete the State’s

brief in this case, and in light of the foregoing, the State respectfully requests that

the Court grant her a 30-day extension to file the Appellee’s Brief. This is the

second extension sought by Appellee.




                                          2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 30 days, until April 2, 2015, so that an

adequate response may be made to Appellant’s brief.         This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, assistant district attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Second Motion to

Extend Time to File Appellee’s Brief has been delivered to Appellant CHARLES

VILLAREAL’s attorney of record in this matter:

Atanacio Campos
atanacio@aol.com
P.O. Box 310859
New Braunfels, TX 78131
Tel: (830) 620-1515
Fax: (830) 620-5334

By electronically sending it through efile.txcourts.gov e-filing service this 3rd day

of March, 2015.



                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         4